Per Curiam.

Section lg, Article II of the Ohio Constitution, provides, in part:
“ * * * The ballot language shall be prescribed by the Ohio ballot board in the same manner, and subject to the same terms and conditions, as apply to issues submitted to the general assembly pursuant to section 1 of Article XVI of this constitution.***” (Emphasis added.)
Section 1, Article XVI, provides, in pertinent part, as follows:
“The supreme court shall have exclusive, original jurisdiction in all cases challenging the adoption or submission of a proposed constitutional amendment to the electors. No such case challenging the ballot language, the explanation, or the actions or procedures of the general assembly in *3adopting and submitting a constitutional amendment shall be filed later than sixty-four days before the election. The ballot language shall not be held invalid unless it is such as to mislead, deceive, or defraud the voters.”
Relators, .who filed the instant action less than 64 days before the election, argue that the filing deadline-contained in Section 1, Article XVI, does not apply to an initiative petition, but only applies to amendments to the Constitution by the General Assembly. We disagree. We find the 64-day time limitation in Section 1 of Article XVI to be a “term and condition” incorporated into Section 1 g, Article II, and, therefore, applicable to this initiative petition. Relators did not comply with this requirement.
In this case, relators had the opportunity to learn of the ballot language when the Secretary of State made the language public in the early part of August. Yet, relators failed to file this action until September 19. Relators’ lack of diligence and failure to timely file this action according to the constitutional requirements results in this court’s lack of jurisdiction to determine the validity of the ballot language. See State, ex rel. Vail, v. Fulton (1917), 97 Ohio St. 325. At this late date, relators’ attack on the ballot title is also without merit.
For the foregoing reasons, respondents’ motion for summary judgment is granted, and the cause is dismissed.

Cause dismissed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and Dowd, JJ., concur.